Citation Nr: 0636123	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for fatigue and unspecified 
muscle and joint pain, claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1969 to March 1971 and 
from September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision.  In September 
2005, a travel board hearing was held before the undersigned 
and in February 2006 the Board remanded for further 
development.  


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides while serving in the Republic of Vietnam. 

2.  The preponderance of the evidence reflects that the 
fatigue and unspecified muscle and joint pain are due to 
rheumatoid arthritis that is related to service in the 
Republic of Vietnam and his presumed exposure to herbicides. 


CONCLUSION OF LAW

Rheumatoid arthritis was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant the issue in appellate status and 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a 10 percent degree within 
one year following service, service connection may be granted 
although not otherwise established as incurred in service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  However, in this case, this presumption does not 
apply as arthritis did not manifest to a 10 percent degree 
within one year of service discharge, as discussed below.

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117.

The veteran's DD Form 214 reflects 8 months of foreign 
service from November 1990 to July 1991 and active duty in 
support of Operation Desert Shield/Storm.  His awards include 
Southwest Asia Service Medal and Southwest Asia Service Medal 
Bronze Service with 2 stars.  Therefore, he is a "Persian 
Gulf veteran" (i.e., had active military service in the 
Southwest Asian Theater of operations during the Gulf War) as 
defined by 38 C.F.R. § 3.317.  

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  
According to the veteran's Form DD 214, he served in Vietnam 
from July 1969 to July 1970.  The Board finds that he is 
presumed to have been exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600 
(June 24, 2002).

The veteran has not been diagnosed with any of the 
disabilities listed in 38 C.F.R. 
§ 3.309(e) for presumptive service connection due to 
herbicide exposure.  As there is no evidence in the record of 
any of the disabilities listed in 38 C.F.R. § 3.309(e), 
presumptive service connection is not warranted.  
Nevertheless, the veteran may still establish service 
connection on other bases.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The veteran has a current disability.  The March 2006 VA 
examination report noted a diagnosis of chronic fatigue 
syndrome and unspecified muscle and joint pain due to 
cerebellar dysfunction.  The report also noted that 
cerebellar dysfunction was due to alcoholism, a possible 
factor in the veteran having unspecified diagnosis of the 
muscle and joint problems which were actually due to a 
balance problem.  However, the May 2006 addendum report to 
the March 2006 VA examination (completed after a review of 
the claims folder) concluded that the fatigue and unspecified 
muscle and joint pain were caused by a different source.  It 
was noted that they were actually due to rheumatoid arthritis 
and Agent Orange exposure.  The examiner further stated that 
the disability had its onset in 2000.  The examiner noted 
that it was as likely as not that rheumatoid arthritis was 
related to Agent Orange exposure, and that both Agent Orange 
exposure and rheumatoid arthritis together were directly 
responsible for the veteran's fatigue, malaise, and muscle 
and joint pains.   

Based upon the evidence in the record, the Board finds that 
service connection for rheumatoid arthritis is warranted in 
this case.  While service medical records are not available, 
the evidence shows that the veteran has a current diagnosis 
of rheumatoid arthritis.  Additionally, there is competent 
evidence linking his disability to Agent Orange exposure in 
service.  As indicated above, the veteran is presumed to have 
been exposed to Agent Orange in service and the VA examiner 
specifically indicated that the veteran's rheumatoid 
arthritis was caused by Agent Orange exposure.  Therefore, 
the preponderance of the evidence has shown that rheumatoid 
arthritis is related to service and service connection is 
granted.    




ORDER

Service connection for rheumatoid arthritis is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


